Citation Nr: 0025391	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  95-28 300	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The veteran served on active duty from March 1961 to May 
1965.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  The Board remanded this claim to the RO in 
Chicago, Illinois, for additional development in March 1999. 


FINDINGS OF FACT

1.  The veteran did not engage in combat.

2.  The veteran's PTSD symptoms have not been attributed to a 
verified in-service stressor. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that the veteran 
submitted additional evidence in support of his claim to the 
Board on June 19, 2000, August 3, 2000, and August 28, 2000, 
after the RO had transferred the veteran's claims file to the 
Board.  The RO has not considered this additional evidence; 
however, with regard to the evidence submitted on June 19, 
2000 and August 3, 2000, such consideration is not necessary 
as the evidence submitted either includes a written statement 
of the veteran waiving initial RO consideration of the 
evidence or is not pertinent to the veteran's PTSD claim.  

The evidence received by the RO on August 28, 2000 was not 
submitted within a period of ninety days following the 
mailing of notice to the veteran that the appellate record 
had been transferred to the Board.  However, the Board may 
accept this evidence if it is accompanied by a motion 
demonstrating that there was good cause for the delay.  38 
C.F.R. § 20.1304(b) (1999).  In this case, the documentation 
submitted on August 28, 2000 includes a physician's opinion, 
a Motion to Submit New Evidence on the basis that the 
physician who prepared the opinion had been out of the 
country due to a family emergency, and a waiver of RO 
consideration.  The Board believes that the physician's 
absence from the country constitutes good cause for the 
veteran's delay in obtaining and submitting the physician's 
opinion.  Moreover, because the veteran waived initial RO 
consideration of this evidence, the Board, pursuant to 38 
C.F.R. § 20.1304(b)(1), will consider it in adjudicating this 
claim. 

The issue before the Board is whether the veteran is entitled 
to service connection for PTSD.  During the pendency of the 
veteran's appeal, 38 C.F.R. § 3.304(f), the regulation 
governing claims for service connection for PTSD, was changed 
effective March 7, 1997.  Where the law or regulations change 
while an appeal is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991). In this case, in a supplemental statement of the case 
issued in May 2000, the RO notified the veteran of the change 
in regulation, and the RO has considered the veteran's PTSD 
claim under both the former and revised regulations.  
However, as noted below, the changes do not affect the 
outcome of this appeal.

To establish entitlement to service connection for PTSD under 
the former regulation, the veteran must submit medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304 (1998). Under 
the revised regulation, the veteran must submit medical 
evidence diagnosing the condition in accordance with Sec. 
4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (1999).  
Clearly, both the former and revised regulations require a 
diagnosis of PTSD, evidence which, as shown below, has been 
submitted in this case.

The veteran contends that he developed PTSD as a result of 
stressors experienced during active service.  These stressors 
include: being exposed to racism in a wide variety of forms 
while in the United States, Germany and Vietnam; being 
subjected to mortar attacks five to six times per week while 
serving in Vietnam; witnessing the torture of Viet Cong 
suspects during interrogations; seeing dead bodies, including 
while investigating plane crashes; assisting in the removal 
of the remains of 13 individuals involved in one of those 
crashes; witnessing the torture of Vietnamese girls by means 
of red ants and honey; and accidentally shooting a Vietnamese 
national while on guard duty.

Private and VA medical records reflect that the veteran has 
been diagnosed on multiple occasions as having PTSD as a 
result of stressful incidents he reportedly experienced 
during service.  Based on the veteran's contentions, which 
are presumed to be credible for the purpose of determining 
well groundedness, and on medical evidence of record linking 
PTSD to at least one of the claimed stressors, the Board 
finds the claim plausible, and therefore, well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
Grivois v. Brown, 6 Vet. App. 136, 140 (1994) (holding that a 
well-grounded claim is one that is plausible, capable of 
substantiation or meritorious on its own).  For the reason 
explained below, the Board also finds that the VA has 
fulfilled its duty to assist the veteran by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of his claim.

In its March 1999 remand, the Board requested the RO to 
attempt to verify the veteran's claimed stressors with the 
U.S. Armed Service Center for Research of Unit Records 
(USASCRUR).  The Board also requested the RO, in the event 
any claimed stressor was verified, to afford the veteran a 
psychiatric examination.  The RO complied with the Board's 
requests in this regard.  While the veteran's claim was in 
Remand status, in early December 1999, the RO received a 
letter from the veteran requesting that his claim "be 
adjudicated as a personel [sic] injury claim and not a PTSD 
combat claim."  In response, the RO sent the veteran a 
"personal assault form" requesting details of the assaults 
that allegedly occurred during his period of active service, 
and informing him of the types of evidence that might be 
probative of his claim.  In mid-December 1999, the RO 
received the veteran's personal assault form, together with a 
lengthy statement, as well as lay statements.  In February 
2000, the RO sent a request to the USASCRUR for verification 
of the claimed stressors, and a reply was received from the 
USASCRUR in May 2000.  The RO clearly made a reasonable 
effort to verify the alleged stressors in this case.  
Moreover, the USASCRUR's May 2000 letter informed the veteran 
that he may request his Official Military Personnel File 
(OMPF).  Available personnel records of the veteran do not 
verify any of the claimed stressors.  

Having submitted a diagnosis of PTSD and medical evidence 
linking PTSD to claimed in-service stressors, the Board must 
now determine whether the record contains credible supporting 
evidence that any of the claimed in-service stressors 
occurred.  The United States Court of Appeals for Veterans 
Claims (the Court) has held that, in adjudicating a claim for 
PTSD, the evidence necessary to establish the occurrence of a 
stressor during service varies depending on whether the 
veteran was "engaged in combat with the enemy."  Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  If it is shown through 
military citation or other appropriate evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence of their actual occurrence, provided the 
testimony is found to be satisfactory, e.g., credible and 
"consistent with the circumstances, conditions, or hardships 
of such service."  In such cases, no further developmental or 
corroborative evidence is necessary.  38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(d) (1999).  In determining 
whether the veteran participated in combat, the veteran's 
oral and written testimony will be weighed together with the 
other evidence of record.  Cohen v. Brown, 10 Vet. App. 128, 
146 (1997).  

In this case, the claims file includes two detailed written 
statements of the veteran, dated May 1994 and December 1999, 
both of which are silent as to his participation in combat.  
However, at his December 1998 hearing, the veteran testified 
that, while serving as an Air Policeman at Da Nang Airfield, 
he was subject to sniper and mortar attacks five to six times 
weekly.  

The veteran's DD Form 214 indicates that his primary military 
occupational specialty (MOS) was policeman.  His personnel 
record (AF Form 7) does not indicate that he served in 
Vietnam; however, an April 1965 service record (efficiency 
report) covering the period from June 11, 1964 to April 17, 
1965 establishes that he served with the 23rd Air Base Group 
at Da Nang Air Base.  In this regard, as noted in the Board's 
March 1999 remand, the veteran's service medical records 
contain a physical examination for remote duty performed on 
27 November 1964 at the U.S. Air Force Hospital, Chanute Air 
Force Base, Illinois, apparently prior to the veteran's 
deployment to Vietnam.  Thus, it appears that the veteran 
served in Vietnam at some time shortly following the November 
27, 1964 physical examination until at least April 17, 1965, 
but clearly no later than May 6, 1965, the date of the 
veteran's separation from service.  The efficiency report 
indicates that he served as "SAT leader," air policeman and 
security guard, that his duties primarily involved 
supervising the sentries at the Tactical Aircraft Parking 
Area, that he performed these duties in an excellent manner, 
and that his conduct was "above reproach."  

In a recent precedent opinion issued by VA's General Counsel 
it was held that the ordinary meaning of the phrase "engaged 
in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), 
requires that a veteran "have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality."  VAOPGCPREC 12-99, 65 
Fed.Reg. 6256-6258 (2000).  The General Counsel also 
indicated that the determination of whether a veteran engaged 
in combat with the enemy necessarily must be made on a case-
by-case basis, and that absence from a veteran's service 
records of any ordinary indicators of combat service may, in 
appropriate cases, support a reasonable inference that the 
veteran did not engage in combat; such absence may properly 
be considered "negative evidence" even though it does not 
affirmatively show that the veteran did not engage in combat.  
Id.  

In this case, there is no evidence currently in the claims 
file that establishes the veteran's participation in combat.  
The veteran's DD Form 214 does not show that he received any 
commendations or awards typically awarded primarily or 
exclusively for circumstances related to combat, such as the 
Combat Infantryman Badge, Purple Heart, or any other similar 
citation.  See id.  Moreover, his AF Form 7 shows that he was 
trained as an air policeman.  In addition, according to a May 
2000 letter from the USASCRUR, the veteran's participation in 
combat could not be verified.  The USASCRUR's letter was 
accompanied by a unit history for the 23rd Air Base Group 
(23rd ABG) for the period from January 1964 to June 1964.  
The unit history indicates that the 23rd ABG's primary 
mission was to provide base support for Air Force units at Da 
Nang, organizational and limited field maintenance for C-123 
aircraft, and base support for an aerial port operation at 
Quin Nhon.  The unit history indicates that air policemen 
throughout the period were utilized for close in and close 
boundary support, and that U.S. Marine, South Vietnamese 
Army, and U.S. Signal Company units provided perimeter 
protection.  Although the unit history notes several 
instances of attacks at bases, none of these involved an 
attack at Da Nang during the relevant time period.  In 
addition, the unit history contains no indication that 
personnel (other than pilots and flight crews) of the 23rd 
ABG participated in combat, came under hostile fire, or 
sustained any casualties during the relevant time period.  

Based on the foregoing, the Board finds that the evidence in 
favor of a claim of participation in combat is of less weight 
than the evidence against the claim.  The favorable evidence 
includes the veteran's testimony and the 23rd ABG's unit 
history, neither of which are sufficient to establish 
definitively the veteran's participation in combat.  The 
unfavorable evidence includes the veteran's service records, 
which contain specific information as to his duties as the 
supervisor of sentries for an air base group at a tactical 
aircraft parking area at Da Nang Air Base.  The favorable 
evidence and the unfavorable evidence are not in relative 
equipoise; therefore, the doctrine of reasonable doubt is not 
for application.  Rather, the Board finds that the 
preponderance of the evidence is against the claim that the 
veteran participated in combat.  See Cohen v. Brown, 10 Vet. 
App. 128, 145 (1997); 38 U.S.C.A. § 5107(b); VAOPGCPREC 12-
99.  Furthermore, to the extent that there are medical 
opinions of record concluding that the veteran has PTSD due 
to combat, these opinions are based on an oral history 
provided by the veteran and lack a factual basis.  They 
therefore are outweighed by the information recorded in the 
veteran's service records.  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  In 
Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court 
stated that "the absence of corroboration in the service 
records, when there is nothing in the available records that 
is inconsistent with other evidence, does not relieve the BVA 
of its obligations to assess the credibility and probative 
value of the other evidence."  In the three previously noted 
cases, the Court cited a provision of the VA ADJUDICATION 
PROCEDURE MANUAL M21-1 (MANUAL 21-1), which has now been 
revised as to "Evidence of Stressors in Service" to read, 
in part, ... "[C]orroborating evidence of a stressor is not 
restricted to service records, but may be obtained from other 
sources."  Since the MANUAL 21-1 October 1995 revision, the 
Court has held that the requirement in 38 C.F.R. § 3.304(f) 
for "credible supporting evidence " means that the 
"appellant's testimony, by itself, cannot establish the 
occurrence of a noncombat stressor."  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166  (1996).

In this case, there is no verified stressor to serve as a 
basis for granting the veteran's PTSD claim.  With regard to 
his alleged participation in combat (sniper and mortar 
attacks), his witnessing of the torture of Viet Cong 
suspects, his shooting of a Vietnamese national, his 
witnessing of plane crashes, and his exposure to instances of 
racism in the United States, Germany and Vietnam (to include 
witnessing beatings, fist fights, race riots, and a wide 
variety of allegations of unfair treatment of African 
Americans), the veteran has not provided the specific dates 
these incidents occurred or the locations of their 
occurrence.  In addition, he has not provided the names of 
any individual he allegedly witnessed being killed or 
wounded.  See generally MANUAL M21-1, Part VI, 11.38f(2) 
(Change 65, October 28, 1998); see also Wood, 1 Vet. App. at 
193.  

Furthermore, the USASCRUR's May 2000 letter shows that that 
agency was unable to verify any of the claimed stressors.  In 
addition, the 23rd ABG unit history shows that the 23rd ABG 
performed security and support activities in Da Nang Air 
Base; it does not contain an account of events that supports 
the veteran's claimed stressors.  Rather, the unit history 
notes that between January and July of 1965, 12 recoveries 
were made of personnel who died in plane crashes "near the 
vicinity of Da Nang Air Base."  However, the unit history 
indicates that these recoveries were made by a rescue unit 
("Detachment 5") to which the veteran was not assigned.  In 
addition, as previously stated, service records indicate that 
the veteran's duties primarily involved supervising the 
sentries of the tactical aircraft parking area at Da Nang Air 
Base. 

Finally, in a May 1994 written statement addressing his 
stressors, the veteran argues that he was subject to two 
assaults because of his race.  In this letter, and in other 
written statements, he notes having been in the vicinity of 
racially-motivated violence, to include fist fights and race 
riots.  The Board notes that a recent decision by the Court, 
Patton v. West, 12 Vet. App. 272 (1999), clearly alters the 
landscape with regard to the adjudication of claims of 
service connection for PTSD based upon personal assault.  In 
Patton, the Court emphasized that statements contained in 
prior decisions indicating that "something more than medical 
nexus evidence is required to fulfill the requirement for 
'credible supporting evidence'" of a claimed stressor and 
that "[a]n opinion by a mental health professional based on 
a postservice examination of the veteran cannot be used to 
establish the occurrence of the stressor," were made in the 
context of discussing PTSD diagnoses other than those arising 
from personal assault.  Id. at 280.  With regard to personal 
assault cases, the Court pointed out that "VA has provided 
special evidentiary development procedures, including the 
interpretation of behavior changes by a clinician and 
interpretation in relation to a medical diagnosis."  Id 
(citing MANUAL 21-1, Part III, 5.14c(8), (9)).  The Court has 
also pointed out that the provisions of MANUAL M21-1, which 
provide special evidentiary procedures for PTSD claims based 
on personal assault, are substantive rules that are the 
equivalent of VA regulations and which provide guidance on 
the types of evidence that may serve as "credible supporting 
evidence."  See Cohen v. Brown, 10 Vet. App. 128, 138-139 
(1997); see also YR v. West, 11 Vet. App. 393, 398-399 
(1998).  

MANUAL 21-1, Part III, 5.14(c)(8) (redesignated Part VI, 
paragraph 11.38(b)(2)) provides that "[i]f the military 
record contains no documentation that a personal assault 
occurred, alternative evidence might still establish an 
inservice stressful incident.  Behavior changes that occurred 
at the time of the incident may indicate the occurrence of an 
in-service stressor.  Examples of behavior changes that might 
indicate a stressor are (but not limited to): visits to a 
medical or counseling clinic or dispensary without specific 
diagnosis or specific ailment; changes in performance and 
performance evaluations; increased disregard for military or 
civilian authority; increased interest in tests for Human 
Immunodeficiency Virus (HIV) or sexually transmitted 
diseases; and breakup of a primary relationship."  
Subparagraph (9) provides that "[r]ating boards may rely on 
the preponderance of evidence to support their conclusions 
even if the record does not contain direct contemporary 
evidence.  In personal assault claims, secondary evidence 
which documents such behavior changes may require 
interpretation in relationship to the medical diagnosis by a 
VA neuropsychiatric physician."  

The Court in Patton noted that the manual improperly appeared 
to require that the existence of the in-service stressor be 
shown by a preponderance of evidence, and indicated that such 
a requirement would be inconsistent with the so called 
equipoise doctrine set forth in 38 U.S.C.A. § 5107(b), where 
the benefit of the doubt is given to the claimant unless the 
evidence preponderates against the claim.  Patton, 12 Vet. 
App. at 278-280.

Notwithstanding the foregoing, a close reading of the 
veteran's lengthy stressor statements as well as his 
"personal assault form" received in December 1999, reflects 
that, except for a reference to two nonspecific attacks noted 
in his May 1994 letter and an allegation of an assault by a 
individual named "Farley," it is unclear whether he is 
alleging that he was personally assaulted.  Moreover, even 
assuming such is the case, other than providing the name 
"Farley," the veteran has failed to submit details 
pertaining to these assaults, which would allow for further 
efforts at verification.  In light of this fact, the Board 
finds that further development is not required with regard to 
the claimed assaults.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) (holding that it is not an impossible or 
onerous task for appellants who claim entitlement to service 
connection for PTSD to supply the names, dates and places of 
events claimed to support a PTSD stressor); see also Hayes v. 
Brown, 5 Vet. App. 60, 68 (1993).  

Moreover, with regard to the development that has been done, 
according to the USASCRUR's May 2000 letter, the USASCRUR was 
unable to verify any assault on the veteran, to include an 
assault by someone named "Farley."  In addition, there is 
no mention in any of the veteran's service personnel or 
medical records indicating that he was the victim of an 
assault, and the service medical records do not establish 
that the veteran was treated for such things as contusions or 
lacerations consistent with an assault.  With regard to 
evidence of "behavior changes," see MANUAL 21-1, PartVI, 
paragraph 11.38(b)(2), the veteran's DD Form 214 shows that 
the veteran was awarded the Air Force Good Conduct Medal and 
the Air Force Longevity Service Award.  In addition, his AF 
Form 7 shows that he was regularly promoted, and that he 
achieved the rank of Airman first class at the time of 
separation from service without experiencing disciplinary 
action, demotions, or other trouble.  His efficiency report 
indicates that he performed in an excellent manner, is 
replete with praise for his tact, efficiency, loyalty and 
common sense, and notes that "he was always setting a proper 
example for junior airmen to follow."  Although the Board 
has considered the many lay statements that have been 
submitted, only two of the authors (the veteran's sister, and 
a friend, C.L.B.) indicate that they knew the veteran prior 
to service and that his behavior changed for the worse upon 
his return from service.  Two of the other lay statements 
were submitted by persons who served in Vietnam well after 
the veteran's tour of duty in Vietnam had ended, and none of 
the authors of any of the lay statements submitted assert 
that they saw the veteran witness any specific stressor.  
Given the foregoing, to the extent that the veteran is 
claiming that he was the victim of a personal assault, the 
Board finds that this particular stressor has not been 
verified.

Inasmuch as the veteran has not submitted evidence showing 
that he engaged in combat and his PTSD symptoms have not been 
attributed to a verified in-service stressor, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for 
PTSD.  Accordingly, service connection for PTSD must be 
denied.  In reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application. 


ORDER

Service connection for PTSD is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

